Case 1:18-cv-10364-LGS-SDA Document 637 Filed 11/05/20 Page 1 of 2




       TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
        FACSIMILE: 1-212-558-3588
           WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                 ______________________   11/5/2020
                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                    BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                                  November 4, 2020

 Via ECF
                                                          Application GRANTED. SO ORDERED.
 Honorable Stewart D. Aaron,                              Dated: November 5, 2020
    United States Magistrate Judge,
        Daniel Patrick Moynihan Courthouse,
             500 Pearl Street,
                 New York, NY 10007.

                  Re:        Allianz Global Inv’rs GmbH, et al. v. Bank of Am. Corp., et al.,
                             Case No. 18-cv-10364

 Dear Judge Aaron:

                 Pursuant to Section II.B.3 of the Court’s Individual Practices, I write on
 behalf of the Barclays Defendants in the above-referenced action (“Barclays”) to seek leave
 to file under seal an unredacted version of Exhibit A to Barclays’ letter motion for an
 extension of the November 5, 2020 deadline set by the Court in its October 23, 2020 order
 (ECF No. 625) for determining whether audio files exist and are readily accessible from
 the period January 1, 2003 through December 31, 2007 for certain custodians. Exhibit A
 is a declaration of Nicole E. Zapasnikas offered in support of Barclays’ letter motion for
 an extension (“Declaration”).

                 Although the public’s right to access judicial documents “is strong, it is ‘not
 absolute.’” In re Pishevar, 2020 WL 1862586, at *6 (S.D.N.Y. Apr. 14, 2020) (Aaron, J.)
 (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)) (granting motion to
 seal and denying motion to unseal). Rather, the weight of the presumption may weaken
 based on “the role of the material at issue in the exercise of Article III judicial power.”
 Id. (quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)). Because “a
 court’s authority to oversee discovery” is “ancillary to the court’s core role in adjudicating
 a case,” “the presumption of public access in filings submitted in connection with discovery
 disputes” is “somewhat lower than the presumption applied to material introduced at trial,
 or in connection with dispositive motions.” Brown v. Maxwell, 929 F.3d 41, 50 (2d Cir.
 2019).

                Several well “[e]stablished factors” and interests—including “privacy
 interests” and “business secrecy”—can “outweigh the presumption of public access” and
Case 1:18-cv-10364-LGS-SDA Document 637 Filed 11/05/20 Page 2 of 2




  Honorable Stewart D. Aaron                                                                -2-
  United States Magistrate Judge


 justify sealing. Hanks v. Voya Ret. Ins. & Annuity Co., 2020 WL 5813448, at *1 (S.D.N.Y.
 Sept. 30, 2020); see In re Pishevar, 2020 WL 1862586, at *6 (describing the interest-
 balancing analysis). Given the relative weakness of the public’s right of access to materials
 related to discovery disputes, countervailing privacy interests must accordingly be given
 greater weight. See In re Pishevar, 2020 WL 1862586, at *7.

                At issue here are the privacy interests of six Barclays employees from
 around the world who are not parties to this action. The Declaration identifies each of
 those employees by name and discloses whether they were “indicted, terminated and/or
 suspended” as required by the Court’s October 23, 2020 order (ECF No. 625). Because
 “[n]on-parties’ privacy interests may comprise ‘a strong factor weighing against disclosure
 of their identities,’” the countervailing privacy interest in this case outweighs the
 presumption of public access. Travelers Indem. Co. v. Excalibur Reinsurance Corp., 2012
 WL 13029602, at *9 (D. Conn. May 10, 2012) (quoting In re Savitt/Adler Litig., 1997 WL
 797511, at *3 (N.D.N.Y. Dec. 23, 1997)).

                Thus, this Court should grant Barclays’ motion to seal the Declaration.

                                               Respectfully submitted,



                                               /s/ Matthew A. Schwartz
                                               Matthew A. Schwartz

                                               Attorney for Defendants Barclays PLC,
                                               Barclays Bank PLC, and
                                               Barclays Capital Inc.

 cc:    All counsel of record (via ECF)
